Citation Nr: 0904862	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a bladder disorder, claimed to be the 
result of an April 2001 VA surgical procedure for a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2008 for further development and is now ready 
for disposition.  Note that this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bladder disorder is not the result of right inguinal hernia 
surgery performed at VA in April 2001.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bladder disorder 
resulting from right inguinal hernia surgery have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that following 
his April 2001 surgery for right inguinal hernia repair he 
was unable to urinate and that he later had to undergo 
surgery to rectify the problem.  See September 2003 
statement.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not warranted.  Specifically, VA 
treatment records show that, prior to the 2001 hernia 
surgery, in December 2000, the Veteran reported a 3-year 
history of nocturia and decreased urine flow, which were 
assessed as signs of benign prostatic hypertrophy.  He was 
placed on Terazosin.

VA treatment records also show that following his right 
inguinal hernia surgery on April 9, 2001, he was unable to 
void (urinate).  A May 23, 2001, treatment record noted that 
complications from the April 2001 hernia surgery included 
AUR, or acute urinary retention.  A June 2001 VA treatment 
record noted that he had urinary retention secondary to an 
enlarged prostate.  He was required to wear a Foley catheter 
until August 23, 2001, when he underwent a transurethral 
resection of the prostate (TURP).  Following the August 2001 
procedure, VA treatment records noted that he was voiding 
well.  See August 2001 VA outpatient treatment record.

The VA medical opinion provided in August 2008 noted that the 
Veteran's service treatment records and VA treatment records 
had been reviewed.  The examiner opined that the Veteran's 
"post-op voiding dysfunction, urinary retention IS LESS 
LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A 
RESULT OF laparoscopic (TAP) right inguinal hernia repair 
with Prolene mesh." (emphasis in original).  

The medical opinion explained the basis for that conclusion, 
noting the "[w]ell documented pre-existing history of lower 
urinary tract symptoms including weakened stream and 
obstruction symptoms."  It was further noted that the 
Veteran "[w]as receiving medication, Terazosin, for this at 
the time of the surgery."

Thus, the preponderance of the evidence is against the claim 
as the medical evidence of record shows that the Veteran had 
bladder problems prior to the 2001 surgery, and that it was 
less likely than not that his post-surgical voiding problems 
were caused by his hernia surgery.  For these reasons, the 
appeal is denied, as he is not shown to have additional 
bladder disability that was incurred as the result of the 
April 2001 hernia surgery within the purview of the 
provisions of 38 U.S.C.A. § 1151.

The Board has considered the Veteran's statements as to his 
belief that his bladder problems are solely due to VA 
surgical treatment.  Although the Board has no reason to 
doubt his sincerity, these statements are not competent 
medical evidence with regard to these issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the Veteran's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied 
because the preponderance of the evidence is against a 
finding that the cause of his bladder problems was the April 
2001 hernia surgery.  As the Board has determined that the 
additional disability was not caused by VA treatment, there 
is no need to address foreseeability or negligence.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a May 
2004 letter sent to the Veteran in that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his 38 U.S.C.A. § 1151 
claim and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (as 
amended).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service reports of VA 
treatment and a VA medical opinion.  Moreover, statements in 
support of his claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a bladder disorder, claimed to be the 
result of an April 2001 VA surgical procedure for a right 
inguinal hernia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


